In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-02-00172-CR

______________________________



T. C. ANDERSON, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 196th Judicial District Court

Hunt County, Texas

Trial Court No. 21,063







Before Morriss, C.J., Ross and Carter, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	T. C. Anderson appeals from his conviction for sexual assault on a child younger than
fourteen years of age.  In this cause, Anderson appeals his convictions on two counts of indecency
with a child by sexual contact and thirteen counts of aggravated sexual assault on a child younger
than fourteen years of age. (1)  A jury found Anderson guilty on all counts and assessed punishment
at life imprisonment.  In a companion appeal, cause number 06-02-00171-CR, Anderson appeals his
conviction of an additional fourteen counts of sexual assault  on a child younger than seventeen years
of age. (2) 
	Anderson contends that the evidence is insufficient to support a finding of guilt on each of
the separate counts, that he received constitutionally ineffective assistance of counsel, and that the
trial court erred by failing to disqualify his trial counsel when he discovered midtrial that his wife
had some contact with the victim.  
	In the companion appeal, we addressed each of these contentions of error.  A factual
distinction between the appeals is that the present appeal covers offenses allegedly committed during
a different two-year time period from that alleged in the companion case.  As we set out in that
opinion, however, there is evidence Anderson sexually assault the victim virtually every other day
for that entire time.  Thus, there is no legal distinction to be drawn, as the evidence supports the
jury's findings for the entirety of the four-year time period.
	Although not argued by counsel, we also recognize there is testimony by the victim fully
supporting the jury's verdict in connection with the two sexual contact counts in the present case.
	Accordingly, as the legal arguments are identical in both appeals, for the reasons stated in
cause number 06-02-00171-CR, we likewise find no error in the present appeal and affirm for the
reasons stated in that opinion.
	We affirm the judgment.



						Jack Carter
						Justice

Date Submitted:	September 26, 2003	
Date Decided:		September 30, 2003

Do Not Publish
1. The present appeal is from the convictions on the indictment for the dates between May 17,
1994 and September 17, 1996.
2. The companion appeal is from the convictions on the indictment for the dates between
October 17, 1996 and September 17, 1998.

160;                     Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          September 12, 2005
Date Decided:             October 7, 2005